      Case 1:20-cv-05135-PGG-RWL Document 15
                                          14 Filed 12/23/20 Page 1 of 1




                                                     December 23, 2020
Via ECF
Hon. Robert W. Lehrburger, U.S. M.J.
U.S. District Court, S.D.N.Y.
500 Pearl Street
New York, NY 10007

               Re:     Rodriguez v. Comm’r of Social Security
                                                                                            12/23/2020
                       Civil Action No. 1:20-cv-05135-PGG-RWL

Dear Magistrate Judge Lehrburger:

       I represent the plaintiff, Daniel Rodriguez, in the above-referenced matter seeking review of
the denial of his claim for Social Security benefits. Assistant U.S. Attorney Elizabeth J. Kim
represents the Commissioner.

        In accordance with Your Honor’s Individual Practice Rules, I write to request an adjournment
of the briefing schedule in this case, detailed as follows:

                                         Current Deadline                   New Deadline
       Plaintiff’s Settlement Offer      Jan. 6, 2021                       Feb. 5, 2021
       Joint Letter Re: Settlement       Feb. 5, 2021                       Mar. 8, 2021
       Plaintiff to Serve/File Motion            Feb. 5, 2021                       Mar. 8, 2021
       Defendant to Serve/File Cross/Opp April 6, 2021                      May 6, 2021
       Plaintiff’s Reply                 April 27, 2021                             May 27, 2021

       I make this request because of multiple intervening deadlines in other cases (arising from
delays due to COVID-19) and the upcoming holidays make it impossible for me to review the file
to convey a settlement or prepare my moving papers by the current due date. I have consulted with
Ms. Kim, and she consents to this request. There have been no prior requests for an adjournment of
these deadlines.

       Thank you for your consideration of this request.

                                                     Respectfully submitted,
                                                     THE DEHAAN LAW FIRM P.C.
  12/23/2020                                  By:    /s/ John W. DeHaan
                                                     John W. DeHaan, Esq.
                                                     jdehaan@dehaan-law.com

cc:    AUSA Elizabeth J. Kim
